Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 lines 5-6, after the word “breaker” delete the phrase, “during the condition”.
Claim 10 lines 8-9, after the word “breaker” delete the phrase, “during the condition”.
Claim 16 lines 8-9, after the word “breaker” delete the phrase, “during the condition”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 12/09/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1, 10 and 16 have overcome prior art of record.
The cited prior art of record Chen (US20200402751A1), Mfb (DE202012001498U1; Translation attached), Dunk (US6331687B1) and Trivette (US7508645B2) have been found to be the closest prior art.
Regarding claims 1, 10 and 16: None of the prior art of record teaches or suggests, alone or in combination, “determine, based on the sensed level, that one of a plurality of fault conditions exists; select, from a plurality of current levels corresponding to the plurality of fault 
Regarding claim 10, Chen teaches a vacuum interrupter system (i.e. first disconnect switch 151) (fig.6A) (also refer to [0057], disconnect switches 15 can be vacuum interrupters 15), comprising: a fixed contact (i.e. fixed contact 16) (fig.6A); a moveable contact (i.e. movable contact 17) (fig.6A); a Thomson coil actuator (i.e. first actuator 20) (fig.6A) (also refer to [0093], The first actuator 20 can be … Thomson coil actuator 20t) structured to separate and open the contacts ([0093], The first actuator 20 … can provide a motive force Fm1 to move the movable contact 17 to the initial interruption gap position g1); a bellows (i.e. bellows 135) (fig.6A) (label on fig.6A is missing. It can be seen in fig.4A); and a controller (i.e. controller 100) (fig.2) that is operable to: receive, from a sensor ([0111], controller 100 can be … in communication with sensors), a sensed level of current or voltage in the circuit breaker ([0111], to measure current occurring during an opening, closing or shorting event).
Chen does not teach the Thomson coil actuator is a single Thomson coil actuator. Chen also does not teach determine, based on the sensed level, that one of a plurality of fault conditions exists; select, from a plurality of current levels corresponding to the plurality of fault conditions, an actuating current level corresponding to the existing fault condition; and apply the selected current level to the actuator to separate and open contacts; wherein each current 
Mfb teaches in a similar field of endeavor of bellows, that it is conventional wherein bellows (i.e. bellows 1) (fig.3) are structured (i.e. sections 5, 6) (fig.1) such that a first section (i.e. first section 5) (fig.2) of the bellows to move more quickly than, or to a greater distance than ([0022], Because of the fold depth of the second section 6, which is relatively smaller than that of the first section 5, only a shorter extended length is possible for each fold 10), a second section of the bellows (i.e. second section 6) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bellows in Chen, as taught by Mfb, as it provides the advantage of optimal design for bellows with greatest possible length in an extended state, where radial installation space is restricted.
Chen and Mfb do not teach the Thomson coil actuator is a single Thomson coil actuator. Chen and Mfb also do not teach, determine, based on the sensed level, that one of a plurality of fault conditions exists; select, from a plurality of current levels corresponding to the plurality of fault conditions, an actuating current level corresponding to the existing fault condition; and apply the selected current level to the actuator to separate and open contacts; wherein each current level in the plurality of current levels corresponds to a distinct opening speed such that 
Dunk teaches in a similar field of current interrupter, that a vacuum interrupter system (i.e. current interrupter 4) (figs.1,3) (column 4 line 40, The current interrupter 4 includes a vacuum module), comprising: a fixed contact (i.e. stationary contact 72) (fig.3); a moveable contact (i.e. movable switch contact 71) (fig.3); a single coil actuator (i.e. voice coil actuator 8) (fig.1) structured to separate and open the contacts (column 3 lines 61-62, directly acts upon the operating rod 6 in order to open or close the contacts); and a controller (i.e. control mechanism 12) (fig.1) that is operable to: receive (column 4 lines 14-16, control mechanism 12 may be coupled to a feedback device 14, which provides input regarding the position of the operating rod 6), from a sensor (i.e. feedback device 14) (fig.1), a sensed level of current or voltage in the circuit breaker (column 5 line 20, functioning as an adjustable voltage divider).
Trivette teaches in a similar field of endeavor, a vacuum interrupter system (i.e. vacuum interrupter 230) (fig.2), comprising: a fixed contact (i.e. stationary contact 232) (fig.2); a moveable contact (i.e. moveable contact 234) (fig.2); a single coil actuator (i.e. actuator 216) (fig.2) structured to separate and open the contacts (column 5 lines 48-53, the actuator 216 pulls the operating rod 228 downward which causes the moveable contact 234 to move away from the stationary contact 232 … the actuator 216 pushes the operating rod 228 upward, causing the moveable contact 234 to move toward the stationary contact 232 until the two contacts 232, 234 join); a bellows (column 5 lines 43-44, uses a pressure bellows (not shown)); and a controller (i.e. controller 112) (fig.1) that is operable to: receive (column 4 lines 21-23, 
However, none of the prior art taken singly or in combination, teach “determine, based on the sensed level, that one of a plurality of fault conditions exists; select, from a plurality of current levels corresponding to the plurality of fault conditions, an actuating current level corresponding to the existing fault condition; and apply the selected current level to the actuator to separate and open contacts; … wherein each current level in the plurality of current levels corresponds to a distinct opening speed such that applying the actuating current level to the actuator separates and opens the contacts at a speed different than the speed at which the actuator would separate and open the contacts if a different current level were to be selected.”
Claims 11-15 are allowed as they depend on allowable claim 10.
Regarding claim 16, it is allowed mutatis mutandis the reasons for claim 10 above.
Claims 17-19 are allowed as they depend on allowable claim 16.
Regarding claim 1, it is allowed mutatis mutandis the reasons for claim 10 above.
Claims 2-9 are allowed as they depend on allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839